Citation Nr: 0123162	
Decision Date: 09/24/01    Archive Date: 10/02/01	

DOCKET NO.  98-01 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for residuals of a left 
hip/pelvis injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active service from March 1959 to April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claim of 
service connection for residuals of a left hip/pelvis injury.  
The veteran perfected an appeal to the Board and, in a 
February 2000 decision, the Board denied his appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Following enactment of 
the Veterans Claims Assistance Act (VCAA) of 2000, in a 
December 2000 order, the Court granted a joint motion of the 
parties (the veteran and the VA Secretary) to vacate the 
February 2000 Board decision and remanded the appeal to the 
Board for readjudication.   

The veteran was represented by an attorney before the Court.  
In a letter dated and mailed in February 2001, the Board 
requested the attorney to provide documentation (i.e., a 
properly executed VA Form 22a or a statement under his 
letterhead) showing that he is authorized to represent the 
veteran.  38 C.F.R. § 20.603(a) (2000).  The attorney failed 
to respond to the Board.  In a letter dated and mailed in May 
2001, the veteran was notified of the attorney's failure to 
respond, and he was informed that, if he had previously 
authorized a service organization to represent him and had 
not revoked that appointment, his representative would be 
provided an opportunity to submit additional argument.  The 
claims file shows that the veteran authorized Disabled 
American Veterans to represent him in March 1999 and has not 
revoked that appointment.  An appeals officer with that 
organization submitted additional written argument in July 
2001, and the case is now ready for appellate review.   





FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained, the 
veteran and his representatives have been advised of the 
evidence necessary to substantiate the claim at issue in this 
appeal, and there remains no evidence identified by the 
veteran which is uncollected for review.

2.  Residuals of a left hip or pelvic injury are not shown 
during service or for decades thereafter; there is no 
competent evidence of a nexus between the claimed disability, 
to include mild arthritis of the left hip first diagnosed 36 
years after service, and any incident of active duty, to 
include an injury.


CONCLUSION OF LAW

A left hip/pelvis injury was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159); C.F.R. § 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.

In the instant case, the Board finds that even though the RO 
did not have the benefit of the explicit provisions of the 
VCAA and its implementing regulations when it adjudicated the 
case below, VA's duties under this law have been fulfilled.  
The RO notified the veteran of what evidence was needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  The veteran has not identified any 
pertinent evidence that has not already been collected for 
review by VA.  Accordingly, no further assistance to the 
veteran in acquiring evidence is required by the new statute.

The Board notes that VCAA's duty to assist provides that VA 
shall treat an examination or opinion as being necessary to 
make a decision if the evidence of record before VA, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant) (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of disability, and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military service.  While the Board 
finds that there is competent evidence of a left hip 
disability, such was not shown until 36 years after service 
separation.  Under the VCAA, VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  In this case, the fact that the veteran has a hip 
disability is not in dispute.  The central question is 
whether it began during or as the result of some incident of 
service.  A physician who is requested to review the record 
and offer an opinion on the contended causal relationship 
would review the same evidence as summarized below, to 
include an absence of medical evidence to corroborate an in-
service accident, a normal clinical evaluation of the 
veteran's musculoskeletal system and lower extremities at the 
time of his separation from service, and relevant abnormal 
clinical and X-ray findings first reported decades after 
service.  Under such circumstances, the Board finds that 
there is no duty to obtain a nexus examination and opinion.  
Thus, no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by 38 
U.S.C. § 5103A. 

The Board is cognizant of the fact that the RO originally 
denied the appellant's claim as "not well grounded".  
However, in reviewing the decision, the statement of the case 
and a supplemental statement of the case, it is clear that 
the RO considered all of the relevant evidence of record and 
furnished all of the relevant law and regulations.  
Accordingly, the Board may proceed with a decision on the 
merits of the appellant's claim without prejudice to the 
appellant.  See Bernard v Brown, 4 Vet. App. 384 (1993). 

Law and Regulation:  Service connection may be established 
for disabilities resulting from disease or injury incurred in 
line of duty during active military service.  38 U.S.C.A. 
§ 1110.  Service connection may also be granted for certain 
specified diseases, to include arthritis, which became 
manifest to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Analysis:  In September 1996, 34 years after the veteran was 
separated from service, he filed a claim for service 
connection for the residuals of an injury to his left 
hip/pelvis.  He asserted at that time that he was injured in 
1959 while in basic training at Fort Knox, KY, and later 
treated at the VAMC [VA Medical Center] Lexington, KY in 
1995.  In a September 1996 personal hearing, which was 
conducted for providing evidence regarding a separate issue, 
the veteran testified that he fell and injured his hip while 
he was completing basic training in approximately June of 
1959 at Fort Knox, Kentucky.  He testified that he received 
treatment at Fort Knox for this injury.  He also testified he 
did not receive any treatment for this injury after he left 
Fort Knox other than being "issued orthopedic soles on my 
shoes."  He testified that following basic training he went 
to advanced individual training at an armor school and that 
he did not continue to have problems with his hip after that 
time.

The service medical records on file, which do not appear to 
be incomplete, contain no complaint, finding, treatment, or 
diagnosis for any form of a left hip/pelvis injury at any 
time during active military service.  There are a series of 
service medical record entries from service medical 
facilities at Fort Knox from April through July 1959, but 
none of these record entries reflect complaints or treatment 
for a left hip/pelvis injury.  No records from service 
reflect complaints or treatment for such injury.  The 
physical examination for service separation in February 1962 
noted that the spine and other musculoskeletal system, lower 
extremities, and neurological examinations were normal.  
Additionally, the report of medical history completed by the 
veteran himself at the time of service separation indicated 
in the negative to questions as to whether he had cramps in 
his legs, arthritis or rheumatism, bone, joint or other 
deformity, lameness, or neuritis.  On that document the 
veteran wrote "I am in good health."  

There is no medical evidence on file, private or VA, from the 
time of the veteran's separation in 1962 until approximately 
the mid-1980's.  From the mid-1980's forward, there is a 
considerable amount of medical evidence reflecting complaints 
and treatment for various disabilities that are not at issue.  
It is apparent that the veteran suffered a right cerebral 
vascular accident (CVA/stroke) with resulting left-sided 
symptoms in the early 1990's.  

A VA outpatient treatment record from August 1994 contains 
the veteran's complaints of pain in the left leg, knee, and 
calf with a history of leg and hip pain secondary to a 
cerebral vascular accident in 1990.  A VA outpatient 
treatment record dated in July 1995 contains the veteran's 
first documented clinical complaint of pain in "both hips."  
This statement accompanied complaints of low back pain 
radiating down both legs.  

In July 1995, the veteran was provided with a VA orthopedic 
examination.  While the principle focus of this examination 
was the veteran's lumbar spine, the examination report does 
not indicate that the veteran reported ever having had a left 
hip and/or pelvis injury or any residuals thereof during this 
examination.  

VA outpatient treatment records from June 1996 contain the 
veteran's complaints of bilateral hip pain and low back pain 
of 30 years duration.  This record also noted complaints of 
"new onset" low back pain with radiation into the hips with 
shifts of weight.  Physical examination at that time revealed 
motor strength was 5/5 except for the hip abductors on the 
left, which 4/5 with a drop of the pelvis related to jenu 
recurvatum (hyperextension) of the left knee.  A VA 
orthopedic consultation from May 1998 contains reference to 
the first X-ray evidence on file documenting "mild DJD 
[degenerative joint disease] of the hips."  In the 
interpretation of these X-ray studies, there was no reference 
to old trauma, to include an in-service injury.  

A clear preponderance of the evidence of record is against 
the veteran's claim of service connection for residuals of an 
injury to the left hip/pelvis.  The service medical records, 
to include a report of a separation examination, show no left 
hip or pelvic injury or disability, and there is no post-
service medical evidence of the claimed disability until 
several decades after service.  The record is also devoid of 
any competent evidence or opinion linking a current left hip 
or pelvic disability to any remote incident of service, to 
include trauma.  While the veteran is competent to recall a 
left hip/pelvic injury during basic training in June 1959 and 
provide a lay description of immediate symptoms following 
such injury, he lacks the requisite medical expertise to 
provide a competent clinical opinion that any current left 
hip or pelvic disability is attributable to such injury 
decades earlier.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The first objective evidence of mild degenerative 
joint disease of both hips was made in May 1998, 36 years 
after the veteran was separated from service.  There is no 
competent evidence that suggests a causal link between the 
veteran's left hip arthritis and any incident of active 
military service.  Accordingly, the veteran's claim for 
service connection for the residuals of a left hip/pelvis 
injury must be denied.

As the preponderance of the evidence is against the claim for 
service connection for residuals of a left hip or pelvic 
injury, the benefit-of- the-doubt doctrine does not apply, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for residuals of a left hip/pelvis injury 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

